Citation Nr: 1212553	
Decision Date: 04/05/12    Archive Date: 04/11/12

DOCKET NO.  09-23 966	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio



THE ISSUE

Entitlement to equitable relief for purposes of accrued benefits.  



WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel

INTRODUCTION

The Veteran had active service from September 1949 to October 1952.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 determination by the Director of Compensation and Pension which denied entitlement to equitable relief for accrued benefits.  


FINDING OF FACT

The Board does not have jurisdiction to adjudicate a claim for equitable relief.  


CONCLUSION OF LAW

There being no justiciable case or controversy, the appellant's claim must be dismissed.  38 U.S.C.A. § 7105(d)(5) (West 2002); see also, Moffitt v. Brown, 10 Vet. App. 214 (1997).  

REASONS AND BASES FOR FINDING AND CONCLUSION

Before addressing the merits of the issue on appeal, the Board is generally required to ensure that the VA's duties to notify and assist obligations have been satisfied.  38 U.S.C.A. §§ 5103, 5103A (West 2002).  While it does not appear that the appellant was provided notice consistent with the requirements of 38 U.S.C.A. § 5103(a), such notice is not necessary in this case, as the VCAA is inapplicable to claims for equitable relief.  See Barger v. Principi, 16 Vet. App. 132 (2002).  

In the instant case, the appellant, who is the Veteran's independent adult son, argues, in essence, that the Veteran should have been granted service connection for an acquired psychiatric disorder, including post traumatic stress disorder (PTSD) during his lifetime secondary to the medications he was given for malaria in service or, in the alternative, for PTSD related to his combat experiences in Korea.  The appellant contends that VA failed to assist the Veteran in the development of various claims that he filed for VA benefits during his lifetime and believes that he and his siblings should be awarded compensation benefits on behalf of his deceased father based on a claim for equitable relief.  

Historically, the record showed that the Veteran died in July 2000, and that there were no claims for VA benefits pending at the time of his death.  Further, the appellant is not an adult helpless child and had no financial interests in providing for the care or welfare of the Veteran at the time of his death.  Thus, he does not have legal standing and is not a proper claimant to receive any benefits administered by VA on behalf of the deceased Veteran.  

The appellant's legal status as a claimant, notwithstanding, neither the Board nor the United States Court of Appeals for Veterans Claims (Court) are the proper venue for a claim of equitable relief.  See Moffitt v. Brown, 10 Vet. App. 214, 225 (1997) ("[The] Court [and, by extension, the Board] is not a [forum] of equity and cannot provide equitable relief" (citing Harvey v. Brown, 6 Vet. App. 416, 425 (1994)).  Only the Secretary is permitted by statute to take equitable considerations into account in reviewing such claims.  Schleis v. Principi, 3 Vet. App. 415, 418 (1992).  Because the authority to award equitable relief under 38 U.S.C.A. § 503 is committed to the sole discretion of the Secretary, neither the Court nor the Board may review the merits of the appellant's contention of entitlement to equitable relief.  Instead, "any such claim must be presented directly to the Secretary" for his consideration in the first instance.  See Harvey, 6 Vet. App. at 425 (1994); See also 38 C.F.R. § 2.7 (2011).  

In this regard, the record shows that the appellant's claim for equitable relief was considered and denied by the Secretary in December 2008.  Thus, it is not entirely clear why this matter was certified on appeal to the Board by the RO.  As discussed above, neither the Board nor the Court has the authority to review determinations by the Secretary concerning claims for equitable relief.  

In denying the appellant's claim, the Board acknowledges the Veteran's valorous combat service.  The Board, however, is without authority to grant the claim on an equitable basis and instead is constrained to follow the specific provisions of law.  See 38 U.S.C.A. § 7104 (West 2002); Taylor v. West, 11 Vet. App. 436, 440-41 (1998); Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  


ORDER

The claim for equitable relief is dismissed.  




____________________________________________
D. B. Weiss
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


